Case 20-10239-CSS Doc98 _ Filed 02/26/20 Page 1 of 42

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE
In re: Chapter 11
API AMERICAS INC., et al., Case No. 20-10239 (CSS)
Debtors.! Jointly Administered

Related to Docket Nos. 11, 34, 35, 58 and 91

CO LI? COP LP KY) LF LH

 

SECOND INTERIM AGREED ORDER (I) AUTHORIZING THE USE OF CASH
COLLATERAL; (II) GRANTING ADEQUATE PROTECTION; (III) MODIFYING
AUTOMATIC STAY; (IV) SCHEDULING A FINAL HEARING; AND (V) GRANTING
RELATED RELIEF

Upon the motion (“Motion”) of the above-captioned Debtors, as debtors in possession,
for entry of an interim order and a final order, pursuant to sections 105, 361, 362, 363, 506(c),
507(b), and 552(b) of title 11 of the United States Code (“Bankruptcy Code”), Rules 2002, 4001,
6003, 6004, and 9014 of the Federal Rules of Bankruptcy Procedure (“Bankruptcy Rules”), and
Rules 2002-1(b), 4001-2, and 9013-1(m) of the Local Rules of Bankruptcy Practice and
Procedure of the United States Bankruptcy Court for the District of Delaware (“Local Rules”),
seeking, among other things:

(a) authorization for the Debtors’ use of Cash Collateral (as defined below), and any
proceeds thereof, for an interim period,

(b) the grant of adequate protection as of the Petition Date (as defined below) to
Administrative Agent (as defined below), for itself and for the Lenders (as defined below),
pursuant to section 361, 362, and 363(e) of the Bankruptcy Code, for any diminution in value of

their interests in the Prepetition Collateral (as defined below) resulting from the Debtors’ use of

 

1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification

number, include: API (USA) Holdings Limited (3934), and API Americas Inc. (9126). The location of the
Debtors’ service address is: 3841 Greenway Circle, Lawrence, Kansas 66046.

36615203.2 02/26/2020

 

 
Case 20-10239-CSS Doc98 _ Filed 02/26/20 Page 2 of 42

Cash Collateral (as defined below) and imposition of the automatic stay pursuant to section 362
of the Bankruptcy Code;

(c) modification by the Court of the automatic stay imposed by section 362 of the
Bankruptcy Code to the extent necessary to permit the Debtors and the Prepetition Secured
Parties (as defined below) to implement and effectuate the terms and provisions of this second
interim agreed order (“Second Interim Order”), subject to notice and a hearing as provided
herein;

(d) subject to entry of a final order (“Final Order”), waiver of the Debtors’ ability to
surcharge against the Prepetition Collateral or the Adequate Protection Collateral (as defined
below) pursuant to section 506(c) of the Bankruptcy Code or any other applicable principle of
equity or law and waiver of the applicability of the “equities of the case” exception under 552(b)
of the Bankruptcy Code;

(e) scheduling of a final hearing (“Final Hearing”) to consider entry of the Final
Order; and

(f) waiver of any applicable stay (including under Bankruptcy Rule 6004) and
providing for the immediate effectiveness of this Second Interim Order;
and upon the notice of proposed counsel to the Debtors regarding their agreement to continue the
Final Hearing on the Motion to March 25, 2020 at 2:00 p.m. (ET), with the Committee’s
Objection Deadline extended to March 12, 2020 at 4:00 p.m. (ET); and this Court having
jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing
Order of Reference from the United States District Court for the District of Delaware, dated
February 29, 2012; and this Court having found that this is a core proceeding pursuant to 28

U.S.C. § 157(b)(2); and this Court having found that venue of this proceeding and the Motion in

36615203.2 02/26/2020

 

 
Case 20-10239-CSS Doc98 _ Filed 02/26/20 Page 3 of 42

this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that
the relief requested in the Motion is in the best interests of the Debtors’ estates, their creditors,
and other parties in interest; and this Court having found that the Debtors’ notice of the Motion
and opportunity for hearing on the Motion were appropriate under the circumstances and no
other notice need be provided; and this Court having reviewed the Motion and the evidence in
support thereof and having heard the statements in support of the relief requested in the Motion
at a hearing on February 4, 2020 before this Court (“Interim Hearing”); and this Court having
entered an order in connection with the use of Cash Collateral [D.I. 34] (“First Interim Order’),
and this Court having determined that the legal and factual bases set forth in the Motion, the
Declaration of Mitchell Gendel in Support of Chapter 11 Filing and First Day Pleadings [D.1.
2], and at the Hearing establish just cause for the relief granted herein; and upon all of the
proceedings had before this Court; and after due deliberation and sufficient cause appearing
therefor:

THE COURT HEREBY MAKES THE FOLLOWING FINDINGS OF FACT AND
CONCLUSIONS OF LAW:?

A. Disposition. The relief requested in the Motion is hereby granted on an interim
basis on the terms set forth below. Any objections to the Motion that have not been withdrawn,
waived or settled, and all reservations of rights included therein, are hereby denied and overruled
on the merits. This Second Interim Order shall become effective immediately upon its entry.

B. Petition Date. On February 2, 2020 (“Petition Date’), each of the Debtors filed a
voluntary petition for relief under chapter 11 of the Bankruptcy Code (“Chapter 11 Cases”) with

this Court.

 

2 In accordance with Bankruptcy Rule 7052, any proposed finding of fact more properly classified as a proposed
legal conclusion shall be deemed as such, and any proposed conclusion of law more properly classified as a
proposed factual finding shall also be deemed as such.

36615203.2 02/26/2020

 
Case 20-10239-CSS Doc98 _ Filed 02/26/20 Page 4 of 42

C. Debtors in Possession. The Debtors continue to operate their businesses and
manage their properties as debtors and debtors in possession pursuant to sections 1107(a) and
1108 of the Bankruptcy Code. No party has requested the appointment of a trustee or examiner
in these Chapter 11 Cases.

D. Jurisdiction and Venue. This Court has jurisdiction over this matter pursuant to
28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United
States District Court for the District of Delaware, dated February 29, 2012. Consideration of the
Motion constitutes a core proceeding under 28 U.S.C. § 157(b)(2). The Court may enter a final
order consistent with Article III of the United States Constitution. Venue is proper pursuant to
28 U.S.C. §§ 1408 and 1409. The statutory predicates for the relief granted herein are sections
105, 361, 362, 363, 506, 507, and 552 of the Bankruptcy Code, Bankruptcy Rules 2002, 4001,
6003, 6004, and 9014, and Local Rule 2002-1, 4001-2, and 9013-1(m).

E. Committee Formation. An official unsecured creditors committee (“Committee”)
was appointed on February 13, 2020.

F, Notice. In accordance with Bankruptcy Rules 2002, 4001(b), (c), and (d), and
9014, and the Local Rules, notice of the Interim Hearing and the emergency relief requested in
the Motion has been provided by the Debtors to (i) the Office of the United States Trustee for the
District of Delaware; (ii) the Debtors’ 20 largest unsecured creditors on a consolidated basis;
(iii) counsel to Administrative Agent; (iv) counsel to the Committee; (v) the United States
Attorney for the District of Delaware; (vi) the United States Attorney for the District of Kansas;
(vii) the United States Attorney for the District of Indiana; (viii) the offices of the attorneys
general for the states in which the Debtors operate; (ix) the Internal Revenue Service; (x) the

Pension Benefit Guaranty Corporation; and (xi) any party that has requested notice pursuant to

36615203.2 02/26/2020

 
Case 20-10239-CSS Doc98 _ Filed 02/26/20 Page 5 of 42

Bankruptcy Rule 2002. As this motion is seeking “first day” relief, within two business days of
the hearing on the Motion, Debtors will serve copies of the Motion and any order entered with
respect to the Motion as required by Local Rule 9013-1(m).

G. Debtors’ Representations and Stipulations. Without prejudice to the rights of any
other party, but in each case subject to the limitations contained in Paragraph 5 below, the
Debtors represent, admit, stipulate, and agree (collectively, “Debtors” Stipulations”) as follows:

(i) Prepetition Credit Facility. SPH Group Holdings LLC, Steel Excel Inc.,

API Americas Inc. (“API Americas”), Handy & Harman Group Ltd, and iGo, Inc.

(collectively, “U.S. Borrowers”), Cedar 2015 Limited, as U.K. borrower (“U.K.

Borrower” and collectively with U.S. Borrowers, “Borrowers’), the other Loan Parties as

defined in the Credit Agreement (as defined below) party thereto (“Loan Parties”), each

of the lenders from time to time party thereto (“Lenders”), and PNC Bank, National

Association (“PNC”), as administrative agent (in such capacity, “Administrative Agent,”

and together with the Lenders, “Prepetition Secured Parties”), are parties to that certain

Credit Agreement dated as of November 14, 2017 (as amended, modified, restated,

amended and restated, and/or supplemented from time to time, “Credit Agreement” and,

collectively with all agreements, documents, notes, mortgages, security agreements,
pledges, guarantees, subordination agreements, deeds, instruments, indemnities,
indemnity letters, fee letters, assignments, charges, amendments, and any other
agreements delivered pursuant thereto or in connection therewith, including the “Loan
Documents” as such term is defined in the Credit Agreement, “Prepetition Loan
Documents”), which provided the Borrowers with a $700 million credit facility (“Credit

Facility”). The Credit Facility consists of: (a) a $500 million revolving credit facility

36615203.2 02/26/2020

 
Case 20-10239-CSS Doc98 _ Filed 02/26/20 Page 6 of 42

(“RC Facility,” and such loans thereunder, “Revolving Loans”), which includes a $50
million subfacility for the issuance of swing loans (“Swing Loans”) and a $50 million
subfacility for the issuance of letters of credit (“Letters of Credit”), and (b) a $200 million
term loan facility (“Term Loan Facility,” and such loans thereunder, “Term Loan”). All
indebtedness, liabilities, and obligations under the Prepetition Loan Documents,
specifically including all “Obligations” as defined in the Credit Agreement which
includes the API Americas Direct Obligation (as defined below), are referred to herein as
“Prepetition Secured Obligations.” Each of the Prepetition Loan Documents is valid,
binding, and, subject to applicable bankruptcy law, enforceable against the Loan Parties,
including the Debtors, party to any Prepetition Loan Documents.

(ii) | Prepetition Obligations of Debtors. The Credit Facility is structured to
allow each of the Borrowers to borrow directly or through the Borrowing Agent (as
defined in the Credit Agreement) Revolving Loans and the U.S. Borrowers are also
obligated with respect to the Term Loan. API Americas is the only Borrower which is
also a Debtor and API (USA) Holdings LTD is the only Guarantor (as defined in the
Credit Agreement) which is also a Debtor and thus are the subjects of the Chapter 11
Cases.

(iii) | Prepetition Secured Obligations. As of the Petition Date, the Debtors
were justly and lawfully indebted and liable under the Prepetition Loan Documents,
without defense, counterclaim, reduction or offset of any kind, in the aggregate principal
amount of not less than (A) $44,388,238.42 in respect of loans and other financial
accommodations made by the Lenders comprised of the principal amount of loans

outstanding under RC Facility advanced directly to API Americas (“API Americas Direct

36615203.2 02/26/2020

 
Case 20-10239-CSS Doc98 _ Filed 02/26/20 Page 7 of 42

Obligation”), plus (B) as a co-obligor and Loan Party with respect to an aggregate
amount of $189,964,143.58 with respect to Revolving Loans and the face amount of
issued and outstanding Letters of Credit and Swing Loans advanced to, or issued for the
benefit of, Borrowers other than API Americas and $190,000,000.00 with respect to the
Term Loan, pursuant to, and in accordance with, the Credit Agreement and other
Prepetition Loan Documents, plus accrued and unpaid interests, fees, costs and expenses
(including counsel, financial advisors, consultants, accountants, to the extent applicable,
chargeable or reimbursable under the Prepetition Loan Documents) with respect to each
of the foregoing.

(iv)  Prepetition Liens. Pursuant to and as more particularly described in the
Prepetition Loan Documents, the Prepetition Secured Obligations are secured by, among
other things, first priority liens on, security interests in, and assignments and pledges of
(collectively, “Prepetition Liens”), all of the Debtors’ right, title, and interest in the
Debtors’ personal property (to the extent provided in and as more fully described in the
Prepetition Loan Documents, “Prepetition Collateral”), subject to any other valid,
perfected and unavoidable lien or security interest otherwise existing as of the Petition
Date that is senior to the security interest of the Prepetition Secured Parties, to the extent
such liens or security interests are valid, perfected and unavoidable liens or security
interests existing as of the Petition Date and otherwise senior to the Prepetition Liens as
of the Petition Date (collectively, “Prepetition Permitted Liens” and each a “Prepetition
Permitted Lien”).

(v) Validity of Prepetition Liens and Prepetition Secured Obligations. The

Prepetition Liens are (a) valid, binding, perfected, duly recorded and enforceable liens on,

36615203.2 02/26/2020

 
Case 20-10239-CSS Doc98 _ Filed 02/26/20 Page 8 of 42

and security interests in, all of the Debtors’ respective right, title, and interest in, and to,
the Prepetition Collateral and (b) not subject to, pursuant to the Bankruptcy Code or other
applicable law (foreign or domestic), avoidance, disallowance, reduction,
recharacterization, recovery, subordination (whether equitable, contractual, or otherwise),
attachment, offset, recoupment, counterclaim, defense, “claim” (as defined in the
Bankruptcy Code), impairment, or any other challenge of any kind by any person or
entity. Each Debtor (i) irrevocably releases and waives, for itself and its estate, any right
to challenge or contest in any way the scope, extent, perfection, priority, validity, non-
avoidability, or enforceability of the Prepetition Liens or the validity, or enforceability of
the Prepetition Loan Documents or the validity, enforceability, or priority of payment of
the Prepetition Secured Obligations, and (ii) forever releases and waives, any claims,
objections, challenges, counterclaims, causes of action, defenses, setoff rights,
obligations, rights to subordinate, or any other liabilities, whether arising in equity or
under the Bankruptcy Code or applicable nonbankruptcy law, against the Prepetition
Secured Parties, or any of their respective affiliates, agents, attorneys, consultants,
advisors, professionals, officers, directors, and employees from the beginning of time
through the Petition Date. The Prepetition Liens were granted to the respective
Prepetition Secured Parties for fair consideration and reasonably equivalent value, and
were granted in consideration of the making and/or continued making of loans,
commitments, and/or other financial accommodations under the Prepetition Loan
Documents. No portion of the Prepetition Secured Obligations or any payments made to
the Prepetition Secured Parties or applied to or paid on account of the obligations owing

under the Prepetition Loan Documents prior to the Petition Date is subject to any contest,

36615203 2 02/26/2020

 
Case 20-10239-CSS Doc98 _ Filed 02/26/20 Page 9 of 42

attack, rejection, recovery, recoupment, reduction, defense, counterclaim, offset,

subordination, recharacterization, avoidance, or other claim, cause of action, or other

challenge of any nature under the Bankruptcy Code or applicable non-bankruptcy law.

H. Adequate Protection for the Prepetition Secured Parties. As a result of the
authorization for the Debtors’ sale, use, or lease of Prepetition Collateral and the imposition or
enforcement of the automatic stay of section 362 of the Bankruptcy Code, the Prepetition
Secured Parties are entitled to receive adequate protection pursuant to sections 361, 362, and 363
of the Bankruptcy Code for any diminution in the value, from and after the Petition Date, of their
interests in the Prepetition Collateral resulting from the automatic stay and/or from the Debtors’
use of the Prepetition Collateral. As adequate protection for the imposition of the automatic stay
and such use of the Prepetition Collateral, the Prepetition Secured Parties will receive the
adequate protection described in this Second Interim Order, and, in light of such adequate
protection, the Prepetition Secured Parties have consented to the Debtors’ use of the Cash
Collateral, solely on the terms and conditions set forth in this Second Interim Order. The
adequate protection provided herein, and other benefits and privileges contained herein are
consistent with and authorized by the Bankruptcy Code and is offered by the Debtors to protect
such parties’ interests in the Prepetition Collateral in accordance with sections 361, 362, and 363
of the Bankruptcy Code. The adequate protection provided herein, and other benefits and
privileges contained herein are necessary in order to (i) protect the Prepetition Secured Parties
from any diminution of their interests in the value of the Prepetition Collateral (including the
proceeds thereof) and (ii) obtain the foregoing consents and agreements.

I. Cash Collateral. For purposes of this Second Interim Order, the term “Cash

Collateral” shall be deemed to include, without limitation, all of each Debtor’s “Cash Collateral”

36615203.2 02/26/2020

 
Case 20-10239-CSS Docg98s _ Filed 02/26/20 Page 10 of 42

as defined under section 363 of the Bankruptcy Code, all deposits subject to setoff and cash
arising from the collection or other conversion to cash of any and all property (whether real or
personal) in which the Prepetition Secured Parties have valid, perfected security interests, liens
or mortgages, regardless of whether such security interests, liens, or mortgages existed as of the
Petition Date or arise thereafter or pursuant to the Interim Order or this Second Interim Order.

J. Section 552(b); Section 506(c). Subject to entry of the Final Order, each of the
Prepetition Secured Parties are entitled to (a) all of the rights and benefits of section 552(b) of
the Bankruptcy Code in connection with the use of any of the Prepetition Collateral and Cash
Collateral and the “equities of the case” exception under section 552(b) of the Bankruptcy Code
shall not apply to them with respect to the proceeds, products, offspring or profits with respect to
any of the Prepetition Collateral and Cash Collateral, and (b) a waiver by the Debtors’ and their
respective estates of their right to surcharge the Prepetition Collateral and Cash Collateral
pursuant to section 506(c) of the Bankruptcy Code.

K. Necessity of Relief Requested. Good cause has been shown for the entry of this
Second Interim Order. The Debtors have an immediate need to continue to use Cash Collateral
to, among other things, fund the orderly continuation of their businesses, maintain the confidence
of their customers and vendors, pay their operating expenses, and preserve their going-concern
value, consistent with the Budget (as defined below). In the absence of the availability of such
liquidity in accordance with the terms hereof, the continued operation of the Debtors’ businesses
would not be possible, and serious and irreparable harm to the Debtors, their estates and their
creditors would occur. The terms for the Debtors’ use of Cash Collateral pursuant to this Second
Interim Order are fair and reasonable, reflect the Debtors’ exercise of prudent business judgment

consistent with their fiduciary duties, and constitute reasonably equivalent value and fair

10

36615203.2 02/26/2020

 
Case 20-10239-CSS Docg98 _ Filed 02/26/20 Page 11 of 42

consideration. The Debtors have requested entry of this Second Interim Order pursuant to
Bankruptcy Rule 4001(b)(2) and (d). Absent granting the relief sought herein, the Debtors’
estates would be immediately and irreparably harmed. The continued use of Cash Collateral in
accordance with this Second Interim Order is therefore in the best interest of the Debtors and
their estates, their creditors and other parties in interest.

L. Use of Cash Collateral. All Cash Collateral, including proceeds of the Prepetition
Collateral shall be used only for: (i) working capital; (ii) other general corporate purposes of the
Debtors; (iii) the satisfaction of the costs and expenses of administering the Chapter 11 Cases,
including, without limitation, payment of any prepetition obligations that are necessary to
preserve the value of the Debtors’ estates to the extent approved by the Court; and (iv) Adequate
Protection Payments (as defined below), and for no other purpose, and shall only be used and/or
applied in accordance with the terms and conditions of this Second Interim Order, including,
without limitation, the Budget.

M. Need for Immediate Entry of this Second Interim Order. The Debtors have
requested immediate entry of this Second Interim Order pursuant to Bankruptcy Rule 4001(b)(2).
The permission granted herein to use Cash Collateral (and provide adequate protection therefor)
is necessary, essential, and appropriate to avoid immediate and irreparable harm to the Debtors.
The Court concludes that entry of this Second Interim Order is in the best interests of the
Debtors’ estates and creditors as its implementation will, among other things, allow the Debtors
to preserve and maintain the value of their assets and businesses and enhance the Debtors’
prospects for a successful reorganization.

Based upon the foregoing findings and conclusions, and upon the record made before the

Court at the Interim Hearing, and good and sufficient cause appearing therefor;

11

36615203.2 02/26/2020

 
 

Case 20-10239-CSS Docg98s _ Filed 02/26/20 Page 12 of 42

IT IS HEREBY ORDERED THAT:

1. Motion Granted. The Motion is granted on an interim basis as set forth in this
Second Interim Order. Any objections to the Motion with respect to entry of this Second Interim
Order, to the extent not withdrawn, waived or otherwise resolved, and all reservations of rights
included therein, are hereby denied and overruled.

2. Authorization to Use Cash Collateral. The Debtors are authorized to use Cash
Collateral as set forth in this Second Interim Order commencing from the Petition Date through
and including (but not beyond) any Termination Date (as defined below), subject to the terms
and conditions of this Second Interim Order and solely in accordance with the 13-week cash
flow forecast of cash receipts and disbursements of the Debtors on a consolidated basis for the
period commencing on the Petition Date, attached as Exhibit 1 to this Second Interim Order
(“Initial Budget”, and any updated budget as required by Paragraph 7(a) (“Updated Budget”),
which Initial Budget and each Updated Budget shall be subject to and include the Permitted
Variance (as defined below), and each such Initial Budget (including the Permitted Variance)
and each such Updated Budget (including the Permitted Variance) shall be referred to herein as a
“Budget”), which Initial Budget is deemed acceptable to the Administrative Agent; and any
Updated Budget shall be reasonably acceptable to the Administrative Agent.

3. Adequate Protection for the Prepetition Secured Parties.

(a) Subject only to the terms of this Second Interim Order, pursuant to sections
361, 362, 363(c)(2), and 363(e) of the Bankruptcy Code and in consideration of the stipulations
and consents set forth herein, the Debtors hereby grant to the Administrative Agent, for the
benefit of itself and the other Prepetition Secured Parties, an additional and replacement valid,
binding, enforceable, non-avoidable, and automatically perfected, nunc pro tunc to the Petition

Date, postpetition security interest in and lien ((i) and (ii) below referred to collectively as

12

36615203 .2 02/26/2020

 
Case 20-10239-CSS Docg98s_ Filed 02/26/20 Page 13 of 42

“Adequate Protection Liens”) (i) on the Debtors’ post-petition assets which, but for the
commencement of the Chapter 11 Cases, would constitute Prepetition Collateral in which the
Prepetition Secured Parties had a valid and perfected security interest as of the Petition Date, and
(ii) to the extent of any diminution in the value, from and after the Petition Date, of the
Prepetition Secured Parties’ interests in the Prepetition Collateral (““Diminution in Value”)
resulting from: (A) any postpetition use of Cash Collateral; (B) the use, sale, or lease of the
Prepetition Collateral, and (C) the imposition of the automatic stay (collectively, “Adequate
Protection Obligations”), on all of the rights, titles and interests of the Debtors and their “estates”
(as created pursuant to section 541(a) of the Bankruptcy Code) in, to, and under all property and
rights and interests in property of each of the Debtors of any kind or nature whatsoever in
existence as of the Petition Date as well as thereafter created or acquired, and wherever located,
including without limitation, (1) all Prepetition Collateral, (2) all accounts and accounts
receivable, inventory, chattel paper, equipment, fixtures, machinery, commercial tort claims,
deposit accounts, instruments, documents, cash and cash equivalents, investment property
(including, without limitation, securities, securities accounts, and all equity interests in
subsidiaries), books and records, patents, trademarks, trade names, copyrights, rights under
license agreements and all other intellectual property, rights, rebates, refunds, other claims under
and with respect to insurance policies, tax refunds, deposits, rebates, contract rights and other
general intangibles, software, letter of credit rights, money and intercompany claims or
receivables (whether or not evidenced by notes) at any time owing to each Debtor, (3) all real
property, leaseholds, rents and profits and proceeds thereof; (provided, however, that as to a lien
on all fee, leasehold, and other real property interests and the proceeds thereof: (x) with respect

to non-residential real property leases, no liens or encumbrances shall be granted or extended to

13

36615203. 2 02/26/2020

 
Case 20-10239-CSS Docg98 _ Filed 02/26/20 Page 14 of 42

such leases under this Second Interim Order, except as permitted by the applicable lease or
pursuant to applicable law, but if any such restriction applies, liens shall then be deemed to
extend only to the economic value of proceeds of any sale or other disposition of, and any other
proceeds or products of, such leasehold interests; and (y) should any Lender’s internal regulatory
or compliance requirements require the completion of either or both flood due diligence and
obtaining evidence of applicable flood insurance with respect to any real property or leasehold
interest, then until completion of such flood due diligence, the Administrative Agent shall be
deemed to have obtained a lien only on the economic value of, proceeds of any sale or other
disposition of such real property interests), (4) if not otherwise described, all of the property or
rights in property identified as Collateral (as defined in the Credit Agreement), (5) all causes of
action whether pursuant to federal or applicable state law, and the proceeds thereof and property
received thereby whether by judgment, settlement, or otherwise, other than the Avoidance
Actions (defined below), (6) upon entry of the Final Order, all claims and causes of action under
Chapter 5 of the Bankruptcy Code or any other avoidance actions under the Bankruptcy Code
(collectively, “Avoidance Actions”) of the Debtors or their Estates, and (7) as to all of the
foregoing, all rents, issues, products, proceeds (including insurance policies), and profits of,
from, or generated by any of the foregoing (collectively, “Collateral”), without the necessity of
the execution by the Debtors (or recordation or other filing) of security agreements, control
agreements, pledge agreements, financing statements, mortgages, or other similar documents.
The Adequate Protection Liens are subject or subordinate only to the Carve-Out. Subject to
Paragraph 5(a) below, the Adequate Protection Liens shall not be subject or subordinate to or
made pari passu with (x) any lien or security interest that is avoided and preserved for the

benefit of the Debtors’ estates under section 551 of the Bankruptcy Code, (y) any intercompany

14

366 15203.2 02/26/2020

 
Case 20-10239-CSS Docg98s _ Filed 02/26/20 Page 15 of 42

claim, whether secured or unsecured, of any Debtor or any domestic or foreign subsidiary or
affiliate of any Debtor, or (z) any other lien or security interest under Bankruptcy Code sections
361 or 363 or otherwise except as expressly provided in this Second Interim Order.

(b) Adequate Protection Superpriority Claims. The Administrative Agent, for
the benefit of itself and the other Prepetition Secured Parties, is hereby granted, subject only to
the Carve-Out, an allowed superpriority administrative expense claim (each an “Adequate
Protection Superpriority Claim” and, collectively, “Adequate Protection Superpriority Claims”)
as provided for in section 507(b) of the Bankruptcy Code, payable from and having recourse to
all prepetition and postpetition property of the Debtors and all proceeds thereof. Subject only to
the Carve-Out, and except as provided below, the Adequate Protection Superpriority Claims
shall have priority over any and all other administrative expenses pursuant to the Bankruptcy
Code (including the kinds specified in or arising or ordered pursuant to sections 105(a), 326, 328,
330, 331, 503(b), 506(c) (subject to entry of a Final Order), 507, 546(c), 552(b) (subject to the
entry of a Final Order), 726, and 1114 of the Bankruptcy Code or otherwise, whether or not such
expenses or claims may become secured by a judgment lien or other nonconsensual lien, levy, or
attachment) and all other claims against the Debtors or their estates in any of the Chapter 11
Cases or any Case(s) or any subsequently converted bankruptcy case(s) of any Debtors
(collectively, “Successor Cases”), at any time existing or arising, of any kind or nature
whatsoever. The Adequate Protection Superpriority Claim shall be against each Debtor on a
joint and several basis. Other than the Carve-Out, no cost or expense of administration of the
Chapter 11 Cases shall be senior to, or pari passu with, any of the Adequate Protection

Superpriority Claims.

15

36615203 .2 02/26/2020

 
Case 20-10239-CSS Docg98s _ Filed 02/26/20 Page 16 of 42

(c) Adequate Protection Payments. The respective Prepetition Secured Parties
shall, as set forth below, receive from the Debtors the following payments (collectively,
“Adequate Protection Payments”): to the extent set forth in the Budget, and to the extent not
otherwise paid in accordance with the terms of the Fifth Amendment (as defined herein), the
Debtors shall pay in full, in cash and in immediately available funds, as and when such payments
would have come due under the Credit Agreement had the Chapter 11 Cases not been
commenced, all interest, fees, and other amounts (other than principal), as applicable, accruing
solely with respect to the API Americas Direct Obligation, which shall accrue and be payable at
the applicable interest rate set forth in the Credit Agreement and at the times provided for in the
Prepetition Loan Documents.

(d) Payment of Fees and Expenses. As further adequate protection, the
Debtors shall pay in cash, without the need for the filing of formal fee applications: (i) the
reasonable professional fees, expenses, and disbursements (including, but not limited to, the fees,
expenses, and disbursements of counsel and third-party consultants, including financial advisors
and auditors) incurred by the Administrative Agent under the Prepetition Loan Documents
arising prior to the Petition Date in connection with the Chapter 11 Cases; (ii) the reasonable
professional fees, expenses, and disbursements (including, but not limited to, the fees, expenses,
and disbursements of counsel and third-party consultants, including financial advisors and
auditors) incurred by the Administrative Agent under the Prepetition Loan Documents arising
subsequent to the Petition Date in connection with the Chapter 11 Cases; and (iii) any other fees,
costs, and expenses incurred by the Administrative Agent under the Prepetition Loan Documents
in connection with the Chapter 11 Cases (“Adequate Protection Fees”). All payments of

professional fees, expenses and disbursements authorized under this Paragraph 3(d) shall be

16

36615203.2 02/26/2020

 
Case 20-10239-CSS Docg98s _ Filed 02/26/20 Page 17 of 42

made within ten (10) days (which time period may be extended by the applicable professional)
(“Review Period”) after receipt by the Debtors, any Committee and the U.S. Trustee of invoices
therefor (“Invoiced Fees”) and without the necessity of filing formal fee applications. The
invoices for such Invoiced Fees shall include the total aggregate number of hours billed and a
summary description of services provided, and the expenses incurred by the applicable
professional; provided, however, that any such invoice may be redacted to protect privileged,
confidential or proprietary information. The Debtors, any Committee and the U.S. Trustee may
object to any portion of the Invoiced Fees (“Disputed Invoiced Fees”) within the Review Period,
setting forth the specific objections to the Disputed Invoiced Fees. The Debtors shall pay (i) any
Invoiced Fees that are not Disputed Invoiced Fees immediately after expiration of the Review
Period; and (ii) any Disputed Invoiced Fees within fifteen (15) days after approval by the Court
by a final order requiring payment of any previously Disputed Invoiced Fees. Notwithstanding
anything herein to the contrary, the Debtors reserve the right to argue that, to the extent that any
cash payment made hereunder as adequate protection to the Prepetition Secured Parties is not
allowed under section 506(b) of the Bankruptcy Code, such payment should be recharacterized
and applied as payment of principal amounts owed under the Credit Agreement and shall be
applied against the Prepetition Secured Parties’ prepetition secured claims accordingly.

(e) Without limiting any other provisions of this Second Interim Order, any
and all Adequate Protection Payments that remain unpaid shall be paid in full in cash on the
effective date of the Debtors’ confirmed chapter 11 plan.

(f) | Adequate Protection Reservation. The receipt by the Prepetition Secured
Parties of the adequate protection provided herein shall not be deemed an admission that the

interests of the Prepetition Secured Parties are adequately protected. Further, this Second

17

36615203.2 02/26/2020

 
 

Case 20-10239-CSS Docg98s _ Filed 02/26/20 Page 18 of 42

Interim Order shall not prejudice or limit the rights of the Prepetition Secured Parties to seek
additional relief with respect to the use of Cash Collateral or for additional adequate protection,
without prejudice to the Debtors’ rights to contest the seeking of such relief by the Prepetition
Secured Parties. Each of the Debtors shall be jointly and severally liable for the Adequate
Protection provided for herein.

4. Additional Adequate Protection. As additional adequate protection:

(a) Reporting: The Debtors shall cooperate with, and to the extent
appropriate, comply with all reporting requirements of the Borrowers set forth in the Credit
Agreement (including timely provision of reports as required under Section 8.3 thereof), all of
which reports shall be provided to the Administrative Agent and the Lenders. In addition, the
Debtors shall provide the additional reporting as the Administrative Agent shall reasonably
require.

(b) In addition to, and without limiting, whatever rights to access the
Administrative Agent and the other Prepetition Secured Parties have under the Prepetition Loan
Documents, respectively, the Debtors shall permit representatives, agents, and employees of the
Administrative Agent and other Prepetition Secured Parties to have reasonable access to: (i)
inspect the Debtors’ assets and properties; (ii) examine the Debtors’ books and records, and (iii)
discuss the Debtors’ affairs, finances, and condition with the Debtors’ officers, management,
financial advisors, and consultants.

5. Effect of Stipulations on Third Parties.

(a) Generally. The Debtors have admitted, stipulated, and agreed to the

various stipulations and admissions contained in this Second Interim Order, solely to the extent

set forth in Paragraph G above (“Stipulations”), which stipulations and admissions are and shall

18

36615203.2 02/26/2020
Case 20-10239-CSS Docg98s _ Filed 02/26/20 Page 19 of 42

be binding upon the Debtors and any successors thereto (other than with respect to a successor
Trustee (as defined below) appointed before the expiration of the Initial Challenge Period (as
defined below), which successor Trustee shall be bound by the Stipulations upon expiration of
the Challenge Period, as provided in this paragraph) in all circumstances. The stipulations and
admissions contained in this Second Interim Order, including without limitation, the Stipulations,
shall also be binding upon the Debtors’ estates and all other parties in interest, including the
Committee (if any) or any chapter 7 or chapter 11 trustee appointed or elected for any of the
Debtors (a “Trustee”), for all purposes unless (a) (i) any party in interest other than the
Committee, no later than the date that is seventy five (75) days from entry of the First Interim
Order, and (ii) the Committee, no later than sixty (60) days from the appointment of the
Committee (as applicable for clauses (i) and (ii), “Initial Challenge Period”) has properly filed an
adversary proceeding as required under the Bankruptcy Rules (x) challenging the amount,
validity, enforceability, priority or extent of the Prepetition Secured Obligations, the liens of the
Administrative Agent on the Prepetition Collateral securing the Prepetition Secured Obligations,
or (y) otherwise asserting any other claims, counterclaims, causes of action, objections, contests
or defenses against the Administrative Agent and/or any other Prepetition Secured Party on
behalf of the Debtors’ estates ((x) and (y), collectively, referred to herein as “Challenges”), and
(b) the Court rules in favor of the plaintiff sustaining any such challenge or claim in any such
duly filed adversary proceeding or contested matter; provided, that, as to the Debtors, all such
Challenges are hereby irrevocably waived and relinquished effective as of the Petition Date. If
during the Initial Challenge Period, the Committee or other third party files a motion for standing
with a draft complaint identifying and describing all Challenges consistent with applicable law

and rules of procedure, the Initial Challenge Period will be tolled solely for the Committee or

19

36615203.2 02/26/2020

 

 
Case 20-10239-CSS Docg98 _ Filed 02/26/20 Page 20 of 42

such other third party and solely with respect to the Challenges asserted in the draft complaint
until five (5) business days from the entry of an order granting the motion for standing to
prosecute such Challenges described in the draft complaint and permitted by the Court
(“Extended Challenge Period,” together with the Initial Challenge Period, “Challenge Period”).
If standing is denied by the Court, the Challenge Period shall be deemed to have expired.

(b) Binding Effect. If no such Challenge or motion for standing, as applicable,
is timely filed prior to the expiration of the Initial Challenge Period, without further order of the
Court: (1) the Debtors’ stipulations, admissions and releases contained in this Second Interim
Order (including the Stipulations contained herein and the releases set forth in Paragraph 6
below) shall be binding on all parties in interest, including the Debtors’ estates, the Committee
(if any), and any subsequently appointed Trustee, case fiduciary, or successors and assigns; (2)
the Prepetition Secured Obligations shall constitute allowed claims, not subject to counterclaim,
setoff, subordination, recharacterization, defense or avoidance, for all purposes in these Chapter
11 Cases and any subsequent chapter 7 case; (3) the Administrative Agent’s liens on the
Prepetition Collateral shall be deemed to have been, as of the Petition Date, to be, legal, valid,
binding, perfected, and with the priority specified in the Stipulations, not subject to defense,
counterclaim, recharacterization, subordination or avoidance; and (4) the Prepetition Secured
Parties (and their respective agents, affiliates, subsidiaries, directors, officers, representatives,
attorneys or advisors) shall not be subject to any other or further challenge by any Committee or
any other party in interest, and any such Committee or party in interest shall be enjoined from
seeking to exercise the rights of the Debtors’ estates, including without limitation, any successor
thereto (including, without limitation, any estate representative or a Trustee, whether such

Trustee is appointed or elected prior to or following the expiration of the Initial Challenge

20

36615203 .2 02/26/2020

 
Case 20-10239-CSS Docg98s _ Filed 02/26/20 Page 21 of 42

Period); provided, that if the Chapter 11 Cases are converted to chapter 7 or a Trustee is
appointed prior to the expiration of the Initial Challenge Period, any such estate representative or
Trustee shall receive the full benefit of the later of (a) the expiration of the Initial Challenge
Period and (b) thirty (30) days from the appointment of such estate representative or Trustee,
subject to the limitations described herein. If any Challenge or motion for standing, as
applicable, is timely and properly filed prior to the expiration of the Initial Challenge Period, the
releases, stipulations and admissions contained in this Second Interim Order, including without
limitation, in the Stipulations, of this Second Interim Order, shall nonetheless remain binding and
preclusive (as provided in the second sentence of this paragraph) on any Committee and any
other person, including any Trustee appointed in any Chapter 11 Case(s) or Successor Cases, as
applicable, except as to any such findings and admissions that were expressly challenged in the
original complaint initiating the adversary proceeding and excluding any amended or additional
claims that may or could have been asserted thereafter through an amended complaint under
FRCP 15 or otherwise. This stipulation shall be binding upon the Debtors, their estates, all
parties in interest in the Chapter 11 Cases and their respective successors and assigns, including
any Trustee or other fiduciary appointed in the Chapter 11 Cases or any Successor Cases and
shall inure to the benefit of the Prepetition Secured Parties and the Debtors and their respective
successors and assigns. For the avoidance of doubt, Challenges may be filed against one or more
of the Prepetition Secured Parties without filing Challenges against each of the other parties and
likewise the Challenge Period may expire as to some but not all of the Prepetition Secured
Parties if any Challenges are filed against one or more of the Prepetition Secured Parties but not

all of them.

21

366152032 02/26/2020

 
Case 20-10239-CSS Docg98s _ Filed 02/26/20 Page 22 of 42

(c) No Standing. Nothing in this Second Interim Order vests or confers on
any person (as defined in the Bankruptcy Code), including any Committee, standing or authority
to pursue any claim or cause of action belonging to the Debtors and/or their bankruptcy estates,
including, without limitation, any Challenges with respect to the Prepetition Loan Documents or
the Prepetition Secured Obligations.

6. Debtors’ Waivers and Releases.

(a) Section 506(c) Claims and 552(b) Equities. Subject to entry of the Final
Order, no costs or expenses of administration which have been or may be incurred in the Chapter
11 Cases or any Successor Cases at any time shall be charged against any of the Prepetition
Secured Parties, their respective claims, the Prepetition Collateral or Cash Collateral, pursuant to
section 506(c) of the Bankruptcy Code without the prior written consent of the Administrative
Agent (and no such consent shall be implied from any other action, inaction or acquiescence by
the Administrative Agent or any other Prepetition Secured Parties). Subject to entry of the Final
Order, the Prepetition Secured Parties shall each be entitled to all of the rights and benefits of
section 552(b) of the Bankruptcy Code, and the “equities of the case” exception under
Bankruptcy Code section 552(b) shall not apply to the Prepetition Secured Parties with respect to
proceeds, products, offspring or profits of any of the Prepetition Collateral.

(b) Release. In consideration of and as a condition to the Administrative
Agent’s and the Lenders’ consent to the use of Cash Collateral and providing other financial
accommodations to the Debtors pursuant to the provisions of this Second Interim Order, each
Debtor, on behalf of itself, and its respective successors and assigns and such Debtor’s estate
(collectively, “Releasors”), subject only to Paragraph 5 above, hereby absolutely releases and

forever discharges and acquits (i) each Prepetition Secured Party, (ii) the respective successors,

22

36615203.2 02/26/2020

 
Case 20-10239-CSS Docg98 _ Filed 02/26/20 Page 23 of 42

participants, assigns directors, officers, attorneys, employees, financial advisors, consultants and
other representatives of each Prepetition Secured Party, (iii) the present and former shareholders,
affiliates, subsidiaries, divisions, and predecessors of each Prepetition Secured Party (the parties
identified in clauses (i) through (iii) being hereinafter referred to collectively as “Releasees”) of
and from any and all claims, demands, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings, damages, and
any and all other claims, counterclaims, cross claims, defenses, rights of set-off, demands, and
liabilities whatsoever (individually, a “Prepetition Released Claim” and collectively, “Prepetition
Released Claims”) of every kind, name, nature and description, known or unknown, foreseen or
unforeseen, matured or contingent, liquidated or unliquidated, primary or secondary, suspected
or unsuspected, both at law and in equity, including, without limitation, any so-called “lender
liability” claims or defenses, that any Releasor may now or hereafter own, hold, have, or claim to
have against Releasees, or any of them for, upon, or by reason of any nature, cause, or thing
whatsoever which arose or may have arisen at any time on or prior to the date of this Second
Interim Order, to the extent relating to the Prepetition Loan Documents or transactions with
Debtors contemplated under the Prepetition Loan Documents; provided, that such release shall
be effective with respect to the Debtors upon entry of the Final Order, and shall not be effective
with respect to the Debtors’ estates until the expiration of the Challenge Period.
7. Budget; Reporting.

(a) No later than the Thursday of each calendar week commencing on the first

Thursday following the fourth full week after the Petition Date, and every four weeks thereafter,

the Debtors shall deliver to the Administrative Agent and its counsel an updated Budget.

23

36615203.2 02/26/2020

 
Case 20-10239-CSS Docg98 _ Filed 02/26/20 Page 24 of 42

(b) No later than the Thursday of each calendar week commencing on the first
Thursday following the first full week, the Debtors shall deliver to the Administrative Agent a
variance report comparing, on a line item basis, actual results to the Budget for the previous
individual week on a weekly, cumulative, and four-week trailing basis.

(c) The Debtors shall test the Budget on the Thursday following the first four
(4) full weeks on a four-week trailing basis (each such four-week period, a “Budget Period”) and
every other Thursday thereafter. So long as no Termination Event has occurred and is
continuing with respect to Cash Collateral, the Debtors shall be authorized to use Cash Collateral
in accordance with the Budget and this Second Interim Order in an amount that would not cause
either (x) actual disbursements to be more than twenty-five percent (25%) in excess of the
disbursements included in the Budget for any Budget Period, or (y) actual receipts (excluding
asset sale proceeds other than ordinary course sales of inventory) to be more than twenty-five
percent (25%) below the receipts (excluding asset sale proceeds other than sales of inventory)
included in the Budget for any Budget Period (each, a “Permitted Variance”).

8. Carve-Out. The Adequate Protection Liens, Adequate Protection Superpriority
Claims, and Prepetition Liens shall be subject only to the right of payment of the following
expenses (collectively, “Carve-Out”), to the extent provided herein:

(a) statutory fees payable to the U.S. Trustee pursuant to 28 U.S.C.
§ 1930(a)(6) with respect to the Debtors (“Statutory Fees”); and
(b) upon entry of this Second Interim Order:

i. the allowed fees and expenses actually incurred by persons or

firms retained by the Debtors or any Committee on or after the Petition Date pursuant to section

327, 328, 363, or 1103 of the Bankruptcy Code (each a “Professional” and collectively,

24

36615203.2 02/26/2020

 
Case 20-10239-CSS Docg98 _ Filed 02/26/20 Page 25 of 42

“Professionals”) in a cumulative, aggregate sum of (i) for the period prior to the occurrence of
the delivery of a Carve-Out Trigger Notice (as defined below), an amount not to exceed the
lesser of (A) the aggregate amount budgeted for such Professionals in accordance with the
Budget up to the time of such Carve-Out Trigger Notice, and (B) the actual amount of such
Allowed Professional Fees for each Professional incurred on or after the Petition Date up through
and including the date a Carve-Out Trigger Notice is delivered (“Allowed Professional Fees”),
subject in all respects to the terms of the Final Order and the Budget. The Carve-Out shall
include all Allowed Professional Fees that are incurred or earned (1) at any time before delivery
of a Carve-Out Trigger Notice, whether allowed by the Bankruptcy Court prior to or after
delivery of a Carve-Out Trigger Notice, subject and limited in all respects to the amounts set
forth in the Budget for payment of such Professionals; and (2) beginning the first day after the
delivery by the Administrative Agent of written notice (which for the avoidance of doubt may be
by electronic mail) of the occurrence of a Termination Event (“Carve-Out Trigger Notice”) to the
Debtors, the Debtors’ counsel, the U.S. Trustee, and counsel for any Committee, the fees and
expenses incurred by the Professionals retained by the Debtors in an aggregate amount not to
exceed $100,000 (“Post-EOD Carve-Out Amount”) (the aggregate amount of clauses (1) and (2),
collectively, “Carve-Out Cap”); provided, however the Carve-Out shall not include any bonus,
transaction fees, success fees, completion fees, substantial contribution fees, or any other fees of
similar import of any of the Professionals. Notwithstanding the foregoing, the Carve-Out
Trigger Notice shall be deemed to have been delivered to the required notice parties on the
Termination Date. To the extent that proceeds of Collateral are used to fund the Carve-Out,

Administrative Agent shall be reimbursed from any unencumbered assets.

25

36615203.2 02/26/2020

 
Case 20-10239-CSS Docg98_ Filed 02/26/20 Page 26 of 42

(c) For the avoidance of doubt, to the extent the budgeted amounts for a
Professional for any Budget period exceed the actual fees and expenses incurred by such
Professional for that period, the excess may be carried forward to later Budget periods or
backward to prior Budget periods to be applied to any fees or expenses that exceeded the
budgeted amounts for such prior or later periods.

9. Excluded Professional Fees. Notwithstanding anything to the contrary in this
Second Interim Order, neither the Carve-Out, nor the proceeds of any Prepetition Collateral shall
be used to pay any Allowed Professional Fees or any other fees or expenses incurred by any
Professional in connection with any of the following: (a) an assertion or joinder in any claim,
counter-claim, action, proceeding, application, motion, objection, defense, or other contested
matter seeking any order, judgment, determination, or similar relief: (i) challenging the legality,
validity, priority, perfection, or enforceability of the Prepetition Secured Obligations or the
Administrative Agent’s liens on and security interests in any of the Prepetition Collateral, (11)
seeking to invalidate, set aside, avoid, or subordinate, in whole or in part, the Prepetition Secured
Obligations or the Administrative Agent’s liens on and security interests in the Prepetition
Collateral, or (iii) preventing, hindering or delaying the Administrative Agent’s assertion or
enforcement of any lien, claim, right, or security interest or realization upon any Prepetition
Collateral, in accordance with the terms and conditions of this Second Interim Order, (b) a
request to use the Cash Collateral on and after the Termination Date, except to the extent
expressly permitted herein, (c) a request for authorization to obtain debtor-in-possession
financing or other financial accommodations pursuant to Bankruptcy Code section 364(c) or (d),
other than from the Prepetition Secured Parties, without the prior written consent of the

Administrative Agent, except that the Carve-Out or the proceeds of any Prepetition Collateral

26

36615203.2 02/26/2020

 
 

Case 20-10239-CSS Docg98s_ Filed 02/26/20 Page 27 of 42

may be used (without the consent of the Administrative Agent) to pay any Allowed Professional
Fees or any other fees or expenses incurred by any Professional in connection with a request for
authorization to obtain other debtor-in-possession financing or other financial accommodations
pursuant to Bankruptcy Code section 364(c) or (d), so long as any liens granted in connection
therewith are subordinated to the Prepetition Liens, Adequate Protection Liens, and Adequate
Protection Superpriority Claims and permitted by the Fifth Amendment to Credit Agreement
attached to the Motion as Exhibit B (“Fifth Amendment”), (d) the commencement or prosecution
of any action or proceeding of any claims, causes of action, or defenses against the Prepetition
Secured Parties or any of their respective officers, directors, employees, agents, attorneys,
financial advisors, consultants, affiliates, successors, or assigns, including, without limitation,
any attempt to avoid any claim, lien, or interest of, or obtain any recovery from any of the
Prepetition Secured Parties under Chapter 5 of the Bankruptcy Code; provided, however, that,
subject to the Carve-Out Cap, an amount not to exceed $25,000 in the aggregate of Cash
Collateral may be used to pay the Allowed Professional Fees of any Committee to investigate
(but not prosecute) claims against and possible objections with respect to the Prepetition Secured
Obligations, and the pre-petition liens and security interests of, the Prepetition Secured Parties
(including, without limitation, issues regarding validity, perfection, priority, or enforceability of
the secured claims of the Prepetition Secured Parties). Nothing herein shall be construed as a
consent to the allowance of the fees and expenses of any Professional or shall affect the right of
the Prepetition Secured Parties to object to the allowance and payment of such fees and
expenses. The Debtors shall be permitted to pay fees and expenses allowed and payable
pursuant to an Order of the Bankruptcy Court under sections 330 and 331 of the Bankruptcy

Code, as the same may be due and payable, solely to the extent set forth in the Budget and not to

27

36615203.2 02/26/2020
Case 20-10239-CSS Docg98s _ Filed 02/26/20 Page 28 of 42

exceed the amounts set forth in the Budget, provided that any such payment shall be subject to
entry of a final order of the Bankruptcy Court of each Professional’s final application for
allowance of such fees and expenses.

10. Reservation of Rights. Notwithstanding anything herein to the contrary, the
Debtors reserve the right to argue that, to the extent that any cash payment made hereunder as
adequate protection to the Prepetition Secured Parties is not allowed under section 506(b) of the
Bankruptcy Code, such payment should be recharacterized and applied as payment of principal
owed under the Credit Agreement and shall permanently reduce the Prepetition Secured
Obligations accordingly, and the Prepetition Secured Parties reserve the right to object to any
such argument.

11. Lien Perfection. This Second Interim Order shall be sufficient and conclusive
evidence of the validity, perfection and priority of the Adequate Protection Liens without the
necessity of filing or recording any financing statement, deed of trust, mortgage, or other
instrument or document which may otherwise be required under the law of any jurisdiction or the
taking of any other action to validate or perfect the Adequate Protection Liens or to entitle the
Adequate Protection Liens to the priorities granted herein. Notwithstanding the foregoing, the
Administrative Agent (on behalf of itself and the other Prepetition Secured Parties) may, in its
sole discretion, file such financing statements, mortgages, security agreements, notices of liens
and other similar documents, and is hereby granted relief from the automatic stay of section 362
of the Bankruptcy Code in order to do so, and all such financing statements, mortgages, security
agreements, notices and other agreements or documents shall be deemed to have been filed or
recorded at the time and on the date of the commencement of the Chapter 11 Cases. The

Administrative Agent (on behalf of itself and the other Prepetition Secured Parties) may, in its

28

36615203.2 02/26/2020

a
Case 20-10239-CSS Docg98s _ Filed 02/26/20 Page 29 of 42

sole discretion, file a photocopy of this Second Interim Order as a financing statement with any
recording officer designated to file financing statements or with any registry of deeds or similar
office in any jurisdiction in which any Debtor has real or personal property and, in such event,
the subject filing or recording officer shall be authorized to file or record such copy of this
Second Interim Order.

12. Termination. Upon the occurrence and during the continuance of a Termination
Event (unless such occurrence and continuance is waived by the Administrative Agent in its sole
discretion), the Debtors’ right to use Prepetition Collateral (other than in the ordinary course of
business solely in relation to winding down the businesses of the Debtors) and Cash Collateral
shall terminate automatically (the date of such termination, “Termination Date”), subject to
Paragraph 13 below, without further notice or court proceeding, on the earliest to occur of any of
the events set forth below (each such event, a “Termination Event”); provided that, with the
consent of the Debtors and the Administrative Agent, in the exercise of their respective sole
discretion, the Termination Date may be extended without further Court approval upon the filing
of a notice on the docket of the Chapter 11 Cases setting forth the new Termination Date:

(a) April 30, 2020;

(b) The failure by the Debtors to make, or cause to be made, any payment
under this Second Interim Order to the Administrative Agent or Prepetition Secured Parties when
due;

(c) The failure by the Debtors to deliver to the Administrative Agent any of
the material documents or other material information required to be delivered pursuant to this
Second Interim Order when due or any such documents or other information shall contain a

material misrepresentation;

29

36615203.2 02/26/2020

 
 

Case 20-10239-CSS Docg98_ Filed 02/26/20 Page 30 of 42

(d) The failure of any Loan Party to subordinate its liens under any
intercompany loan or advance from such Loan Party to the Debtors for the purpose of
administering the Chapter 11 Cases (“Wind-Up Loan”) on terms and conditions reasonably
satisfactory to Administrative Agent;

(e) The failure to obtain entry of the Final Order within thirty-five (35) days
of the Petition Date;

(f) The Debtors shall grant, create, incur or suffer to exist any postpetition
liens or security interests other than: (i) those granted pursuant to this Second Interim Order;
(ii) carriers’, mechanics’, operator’s, warehousemen’s, repairmen’s or other similar liens arising
in the ordinary course of business for amounts outstanding as of the Petition Date, even if
recorded after the Petition Date; (iii) pledges or deposits in connection with workers’
compensation, unemployment insurance and other social security legislation; (iv) deposits to
secure the payment of any postpetition statutory obligations, performance bonds and other
obligations of a like nature incurred in the ordinary course of business; (v) any Permitted Liens;
and (vi) those granted in connection with debtor-in-possession financing that is subordinated to
the Prepetition Liens, Adequate Protection Liens, and Adequate Protection Superpriority Claims
and permitted by the Fifth Amendment;

(g) An order shall be entered reversing, adversely amending, adversely
supplementing, staying, vacating or otherwise adversely modifying any material provision of this
Second Interim Order without the written consent of the Administrative Agent;

(h) There shall be a breach by any Debtor of any material provisions of this

Second Interim Order, or this Second Interim Order shall cease to be in full force and effect or

30

36615203.2 02/26/2020
Case 20-10239-CSS Docg98s _ Filed 02/26/20 Page 31 of 42

shall have been reversed, modified, amended, stayed, vacated or subject to stay pending appeal,
in the case of any modification or amendment;

(1) The Debtors file a motion seeking approval to create, incur, or suffer to
exist any claim that is senior to the Adequate Protection Superpriority Claims;

(j) The Debtors shall create, incur or suffer any other claim which is pari
passu with or senior to the Adequate Protection Superpriority Claim;

(k) The Court shall have entered an order dismissing any of the Chapter 11
Cases;

(1) The entry of an order confirming a plan of reorganization or liquidation
that is not acceptable to Administrative Agent;

(m) The Court shall have entered an order converting any of the Chapter 11
Cases to a case under chapter 7 of the Bankruptcy Code;

(n) The Court shall have entered an order authorizing the appointment or
election of a trustee or examiner with expanded powers or any other representative with
expanded powers relating to the operation of the businesses in the Chapter 11 Cases;

(0) The Court shall have entered an order (other than any “first day” or
“second day” orders entered in connection with motions and/or orders previously provided to
and not objected to by Administrative Agent) granting relief from the automatic stay imposed by
section 362 of the Bankruptcy Code to any entity other than the Administrative Agent or any of
the Prepetition Secured Parties with respect to any Prepetition Collateral or Cash Collateral
without the written consent of the Administrative Agent, which consent may be withheld in its

sole discretion;

31

36615203.2 02/26/2020

 
Case 20-10239-CSS Docg98_ Filed 02/26/20 Page 32 of 42

(p) A filing by any Debtor of any motion, pleading, application or adversary
proceeding challenging the validity, enforceability, perfection or priority of the liens securing the
Prepetition Secured Obligations or asserting any other cause of action against and/or with respect
to the Prepetition Secured Obligations, the Prepetition Collateral and Cash Collateral, or the
Administrative Agent, any of the other Prepetition Secured Parties (or if the Debtors support any
such motion, pleading, application or adversary proceeding commenced by any third party);

(q) [Reserved.]

(r) The Debtors shall use Cash Collateral in any manner inconsistent with the
Budget and the other terms of this Second Interim Order, including, without limitation,
Paragraph 2 hereof;

(s) [Reserved. ]

(t) Impairment or failure to preserve the Prepetition Secured Obligations,
Adequate Protection Obligations, and/or their rights to credit bid the Prepetition Secured
Obligations and/or Adequate Protection Obligations; and

(u) Subject to the rights preserved under Paragraph 7, the Court shall have
entered an order avoiding, disallowing, subordinating or recharacterizing any claim, lien, or
interest held by any Prepetition Secured Party arising under the Credit Agreement, unless (i) the
Debtors have sought a stay of such order within five (5) business days after the date of such
issuance, and such order is stayed, reversed or vacated within ten (10) business days after the
date of such issuance or (ii) the Administrative Agent has consented to such order in writing.

(v) The Debtors shall have failed to meet any of the following milestones by
the applicable deadline, which deadlines may be extended by mutual written agreement between

the Debtors and Administrative Agent (on behalf of the Prepetition Secured Lenders):

32

36615203.2 02/26/2020

 
Case 20-10239-CSS Docg98 _ Filed 02/26/20 Page 33 of 42

(i) File a motion under Bankruptcy Code section 363 for the sale of
either (i) all or substantially all of Debtors’ assets, or (ii) all or
substantially all of Debtors’ assets in respect API Americas Inc.
Laminates Division in Osgood, Indiana, in the case of either clause
(i) or (ii) (either, a “363 Asset Sale”), on or before March 1, 2020;
and

(ii) Closing of the 363 Asset Sale on or before April 1, 2020.

13. Remedies upon the Termination Date. Upon the occurrence and during the
continuance of a Termination Event (unless such occurrence and continuance is waived by the
Administrative Agent in its sole discretion), and (i) immediately upon the occurrence of the
Termination Event set forth in Paragraphs 12(a), 12(e), 12(f), 12(g), 12@), 12G), 12(k), 12(m),
12(n), 12(0), 12(t), and 12(u), and (ii) upon three (3) business days’ written notice of such
Termination Event other than those set forth in the immediately preceding clause (i) (“Default
Notice Period”) to the Debtors, their restructuring counsel, the U.S. Trustee, and counsel to the
Committee, if any, (a) the Debtors shall immediately cease using Cash Collateral; (b) the
Adequate Protection Obligations, if any, shall become due and payable; and (c) the
Administrative Agent and each Prepetition Secured Party may exercise the rights and remedies
available to it under the Prepetition Loan Documents, this Second Interim Order, or applicable
law, as applicable, including, without limitation, foreclosing upon and selling all or a portion of
the Collateral in order to collect and satisfy the Prepetition Secured Obligations and Adequate
Protection Obligations, in accordance with this Second Interim Order. The automatic stay under
section 362 of the Bankruptcy Code is hereby deemed modified and vacated to the extent

necessary to permit such actions; provided that during the Default Notice Period, unless the

33

36615203.2 02/26/2020

 

 
Case 20-10239-CSS Docg98 _ Filed 02/26/20 Page 34 of 42

Court orders otherwise, the automatic stay under section 362 of the Bankruptcy Code (to the
extent applicable) shall remain in effect; provided further, that during the Default Notice Period
the Debtors and any Committee shall be entitled to an emergency hearing before this Court, and
the Default Notice Period shall be extended until the Court issues an order with respect thereto,
and the Debtors or any party in interest shall be permitted to use of Cash Collateral only for
critical payroll and other critical expenses necessary to keep the Debtors’ businesses operating in
accordance with the applicable Budget during the Default Notice Period. Any delay or failure of
the Administrative Agent or Prepetition Secured Parties to exercise rights under the Prepetition
Loan Documents or this Second Interim Order shall not constitute a waiver of their respective
rights hereunder, thereunder or otherwise, unless any such waiver is pursuant to a written
instrument executed in accordance with the terms of the applicable document. Subject and
subordinate only to the Carve-Out and as otherwise set forth herein, the Administrative Agent
shall be entitled to apply the payments or proceeds of the Collateral in accordance with the
provisions of the Prepetition Loan Documents, as applicable. Notwithstanding the occurrence of
the Termination Date or anything herein, all of the rights, remedies, benefits and protections
provided to the Administrative Agent and the Prepetition Secured Parties under this Second
Interim Order shall survive the Termination Date.
14. [Reserved. ]
15. Preservation of Rights Granted Under this Second Interim Order.

(a) Notwithstanding any order dismissing any of the Chapter 11 Cases under
section 1112 of the Bankruptcy Code (x) the Adequate Protection Superpriority Claims, the other
administrative claims granted pursuant to this Second Interim Order and the Adequate Protection

Liens shall continue in full force and effect and shall maintain their priorities as provided in this

34

36615203.2 02/26/2020

 
 

Case 20-10239-CSS Docg98s _ Filed 02/26/20 Page 35 of 42

Second Interim Order until all Adequate Protection Obligations shall have been paid and
satisfied in full in cash (and such Adequate Protection Superpriority Claims, the other
administrative claims granted pursuant to this Second Interim Order and the Adequate Protection
Liens shall, notwithstanding such dismissal, remain binding on all parties in interest); and (y) the
Court shall retain jurisdiction, notwithstanding such dismissal, for the purposes of enforcing the
claims, liens and security interests referred to in clause (x) above.

(b) If any or all of the provisions of this Second Interim Order are hereafter
reversed, modified, vacated or stayed, such reversal, stay, modification or vacatur shall not
affect: (i) the validity, priority or enforceability of any Adequate Protection Obligations incurred
prior to the actual receipt of written notice by the Prepetition Secured Parties, of the effective
date of such reversal, stay, modification or vacatur; or (ii) the validity, priority or enforceability
of the Adequate Protection Liens. Notwithstanding any such reversal, stay, modification or
vacatur, any use of the Cash Collateral or any Adequate Protection Obligations incurred by the
Debtors hereunder, as the case may be, prior to the actual receipt of written notice by the
Prepetition Secured Parties of the effective date of such reversal, stay, modification or vacatur
shall be governed in all respects by the original provisions of this Second Interim Order, and the
Prepetition Secured Parties shall be entitled to all of the rights, remedies, privileges and benefits
granted herein and to the protections afforded in section 363(m) of the Bankruptcy Code with
respect to all uses of the Cash Collateral and all Adequate Protection Obligations.

(c) Subject to Paragraph 5 of this Second Interim Order, the adequate
protection payments made pursuant to this Second Interim Order shall not be subject to

counterclaim, setoff, subordination, recharacterization, defense or avoidance in the Chapter 11

35

36615203.2 02/26/2020
Case 20-10239-CSS Docg98s _ Filed 02/26/20 Page 36 of 42

Cases or any subsequent chapter 7 cases (other than a defense that the payment has actually been
made).

(d) Except as expressly provided in this Second Interim Order, the Adequate
Protection Obligations, the Adequate Protection Superiority Claims and the Adequate Protection
Liens and all other rights and remedies of the Prepetition Secured Parties granted by the
provisions of this Second Interim Order shall survive, and shall not be modified, impaired or
discharged by the entry of an order converting any of the Chapter 11 Cases to a case under
chapter 7 of the Bankruptcy Code, dismissing any of the Chapter 11 Cases, or by any other act or
omission. The terms and provisions of this Second Interim Order shall continue in the Chapter
11 Cases, in any Successor Cases if the Chapter 11 Cases cease to be jointly administered, or in
any superseding chapter 7 cases under the Bankruptcy Code, and the Adequate Protection Liens,
the Adequate Protection Superiority Claims, the other administrative claims granted pursuant to
this Second Interim Order, and all other rights and remedies of the Prepetition Secured Parties
granted by the provisions of this Second Interim Order shall continue in full force and effect until
all Adequate Protection Obligations are indefeasibly paid in full in cash.

16. No Marshalling. Subject to entry of the Final Order, the Prepetition Secured
Parties shall not be subject to the equitable doctrine of “marshalling” or any other similar
doctrine with respect to any of the Collateral (including Cash Collateral).

17. Good Faith. Each of the Administrative Agent and the Lenders acted in good
faith in connection with the First Interim Order and this Second Interim Order and their reliance

on the First Interim Order and this Second Interim Order has been, and is, in good faith.

36

36615203.2 02/26/2020

 

 
Case 20-10239-CSS Docg98s_ Filed 02/26/20 Page 37 of 42

18. Miscellaneous.

(a) Binding Effect. The provisions of this Second Interim Order, including all
findings herein, shall be binding upon all parties in interest in the Chapter 11 Cases, including,
without limitation, the Prepetition Secured Parties, the Debtors, and their respective successors
and assigns (including any trustee hereinafter appointed or elected for the estate of any Debtor,
an examiner appointed pursuant to section 1104 of the Bankruptcy Code, or any other fiduciary
appointed as a legal representative of the Debtors or with respect to the property of the estate of
any of the Debtors) and shall inure to the benefit of the Prepetition Secured Parties and the
Debtors and their respective successors or assigns.

(b) Modification of Automatic Stay. The Debtors are authorized and directed
to perform all acts and to make, execute and deliver any and all instruments as may be
reasonably necessary to implement the terms and conditions of this Second Interim Order and the
transactions contemplated hereby. The automatic stay of section 362 of the Bankruptcy Code is
hereby modified to permit the Debtors and each of the Prepetition Secured Parties to accomplish
the transactions contemplated by this Second Interim Order.

(c) Headings. The headings in this Second Interim Order are for purposes of
reference only and shall not limit or otherwise affect the meaning of this Second Interim Order.

(d) Effectiveness. This Second Interim Order shall constitute findings of fact
and conclusions of law and shall take effect immediately upon entry hereof, and there shall be no
stay of execution of effectiveness of this Second Interim Order. To the extent that any finding of

fact shall be determined to be a conclusion of law, it shall be so deemed and vice versa.

37

36615203 .2 02/26/2020

 
Case 20-10239-CSS Docg98s _ Filed 02/26/20 Page 38 of 42

(e) No Third-Party Rights. Except as explicitly provided for herein, this
Second Interim Order does not create any rights for the benefit of any third-party, creditor,
equity holder or any direct, indirect, third-party or incidental beneficiary.

(f) Survival of Second Interim Order. The provisions of this Second Interim
Order and any actions taken pursuant hereto shall survive entry of any order which may be
entered (i) confirming any chapter 11 plan or plans of reorganization or liquidation in the
Chapter 11 Cases, (ii) converting any of the Chapter 11 Cases to a case under chapter 7 of the
Bankruptcy Code, (iii) to the extent authorized by applicable law, dismissing any of the Chapter
11 Cases, (iv) withdrawing of the reference of any of the Chapter 11 Cases from the Court, or (v)
providing for abstention from handling or retaining of jurisdiction of any of the Chapter 11 Cases
in the Court.

(g) Controlling Effect of Second Interim Order. To the extent any provision
of this Second Interim Order conflicts or is inconsistent with any provision of the Motion or the
First Interim Order, the provisions of this Second Interim Order shall control to the extent of
such conflict.

(h) Order Immediately Effective. Notwithstanding Bankruptcy Rule 6004(h),
the terms and conditions of this Second Interim Order are effective immediately and enforceable
upon its entry.

(i) Debtor Authorization to Effectuate Relief. The Debtors are authorized to
take all actions necessary to effectuate the relief granted in this Second Interim Order in

accordance with the Motion.

38

36615203.2 02/26/2020

 
Case 20-10239-CSS Docg98s_ Filed 02/26/20 Page 39 of 42

(Gj) Exclusive Jurisdiction. The Court retains exclusive jurisdiction with
respect to all matters arising from or related to the implementation, interpretation, and
enforcement of this Second Interim Order.

19. Proofs of Claim. Notwithstanding the entry of an order establishing a bar date in
any of these Chapter 11 Cases, or the conversion of these Chapter 11 Cases to a case under
chapter 7 of the Bankruptcy Code, the Prepetition Secured Parties shall not be required to file
proofs of claim in any of the Chapter 11 Cases or any Successor Cases with respect to any of the
Prepetition Secured Obligations, Adequate Protection Obligations, Adequate Protection Liens,
Adequate Protection Superpriority Claim, or any other claims or liens granted hereunder or
created hereby. The Administrative Agent, for the benefit of the other Prepetition Secured
Parties, is hereby authorized and entitled, in its sole and absolute discretion, but in no event is
required, to file (and amend and/or supplement, as it sees fit) proofs of claim in each of the
Chapter 11 Cases on behalf of all of the Prepetition Secured Parties in respect of the Prepetition
Secured Obligations. Any proof of claim so filed shall be deemed to be in addition and not in
lieu of any other proof of claim that may be filed by any of the Prepetition Secured Parties. Any
order entered by the Bankruptcy Court in relation to the establishment of a bar date in any of the

Chapter 11 Cases will so provide.

39

36615203.2 02/26/2020

 
Case 20-10239-CSS Docg98s _ Filed 02/26/20 Page 40 of 42

20. Final Hearing. The Final Hearing on the Motion shall be held on March 25, 2020
at 2:00 p.m., prevailing Eastern Time. Any objections or responses to entry of a final order on

the Motion shall be filed on or before 4:00 p.m., prevailing Eastern Time, on March 12, 2020.

Dated: February 26 , 2020

MSA

Honorable Christ6pher S. Sontchi

40

36615203.2 02/26/2020
Case 20-10239-CSS Docg98s _ Filed 02/26/20 Page 41 of 42

EXHIBIT 1

INITIAL BUDGET

36615203.2

 
Case 20-10239-CSS Docg98s _ Filed 02/26/20 Page 42 of 42

Wd 22:7 0202/v2/Z LJOT aZuey) 0} Walqns - yesq AseulUaig

 

 

 

 

 

 

 

 

pse't$ wesr'ts 6£8$ 6ZE S$ 86% $ 99€$ Z9ES v/N V/N v/N v/N V/N v/N P22N dig [8101
(Ze) (28) (zvz) (zo€‘T) (€8t'T) (596) (6T3) (T60°T) (990°Z) 07‘) (str‘z) (S€0‘e) (679‘e) aouejeg ysed :ssaq
Trt TL7'T T2U'T TE9'T T8¢'T TEe'T TSU T86 00S‘T 00E'T oor'T S88 599 Say [euolssajoid predun pue pans22y
-$ -§ -$ -$ -$ -$ -$ -$ -§ -$ -$ -$ -§ umedg did [B01
LE$ Le$ £8$ Zoz $ ZOETS  EST'TS  S96$ 618 $ T60'TS  990'%S wOr'zS SIvZ$ SEO'ES GH9'ES aouejeg yse} Suipuz
- - - - - - - - - - - - - - spaarold did
(tss‘e) (os) (9ST) (090‘T) 611 61Z OvT (Z£2) (vz6) (8€T) (t1z) (0z9) (€T9) 19 SMO}4 YSED ION
B8S'ES £8$ zves ZOETS E8T'TS S96$ 618 $ T6e0TS  990'%S vOr'7S SIV'~S SEQ'ES GYN'ES BBS'ES aouejeg yse> Bujuudag
(tsS‘e)} $ (os) $ (9s1)$ — (090'T)$ GITS 61Z$ OPTS (7zz7)$_—s(vee)$ = (BETIS §~=—s(ttzls = (oza)$_—s (et) $ T9$ SMOly YSe2 JBN
(zt€‘Z) - - (€66) - - - (s2z) (6TZ) - - (S22) - (ss) $3802 Suunyonsysad [e301
(gs) - - (8s) - - - - - - - - - - $3aj aaysndt sn
(sz) - - (S22) - - - (s22} - - - (szz) - - INd - UO!y3a}0Id ayenbapy
(ss) - - - - - - - - - - - - (ss) Sana - s2ueiNsse ajenbapy
(6z¢€'T) - - (099) - - - - (6TZ) - - - - - saaj feUuolssajoig
Aqaijoe Supnqonaysay
(vEez't} (os) (9st) (z9) 6IT 61Z SUT € (ssz) (eT) (t1z) (sve) {et9) 9 SMoj} yseo Supjesado 13N
(9t1‘s) (os) (9ST) (6€€) (tzt) (sz) (zoT) (684) (zoz) (9S€) (0z9) (290) (ToT‘T) (985) sjuawasingsip sunesado (e301
(68¢€) (os) (os) (sz) (sz) (sz) (ST) (s) (Sb) (s) (te) (s) (SZ) (ve) sjuawasingsip 4ayiO
(sve) - - (ooT) - - - - (oot) - - - (svt) - SadIAlas paseys
(z9) - - (T9) - - - - (1) - - - (1) - saxel
(ove) - (28) - (ST) - - (28) (oz) (st) - (28) (oz) (4) sanyan
(ve) - - - - - - (8) - - - - (zz) - quay
(992) - (1) - (ov) - (9) - (76) - (€t) - (stT) - syyauag
(oz0‘T) - (81) (€ST) (zr) - (tg) (09T) (621) - (261) - (ovz) - sadeny 9 Auejes
(z€z) - - - - - - (s) (ov) (ge) (ov) (se) (6€) (9€) WYstas4
(42£€2) - - - - - - (pzz) (vzz) (662) (ove) (ove) (ovr) (60s) sjeuaiew

sjuawasingsig Sujesadg

 

 

 

788 - - zz Ovz vez 8bz 76r Lev 81Z 60r ez 88b 7OL sydiacad jeJO)
- - : - - : - - - - - - - - Sydiadas snoaueljaosiyy
788°E S$ -$ -$ tLZ$ Ovz $ ve7$ 8rz7$ c6v$ Lyvs 81Z$ 60¢ $ @Zt$ 88r$ zOL$ sydjaoa1 duyjesedO
sydiaday
SMO] YSe? BuneiadoO
{e101 oz/st/s  oz/s/s Oz/T/S O%/ee/y Oz/et/y oc/ot/y or/e/y oz/ez/e ozfoz/e oz/et/e oz/o/e oz/ez/z Oz/tz/z
429M EL STHPIM PT NPAM ET NPAM ZT NPAM OTT ¥POPM OT NFPM GPRM BRAM LPM OO NRAM SRAM OP POM OE NAAM = Yaa ADJdNIyUDg
yse3a104 =ysedaiO4 = =ySEIBIO4 §=SeIBIO4 «= JSeIBIOY = 4SEIIIO4Y =—«._-«4YSEIVIOY = 4SeIVIO4 «= SIBIOY =—«.-« YSBIBIOY =—«-«4JSeIIIO4 «= 4seIaIOY = =—- ySHIAIOY S000 UTS
$000 UIs

38239104 MO}4 YyseD
“DU] SEJUEWY dV

 
